Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.
Claims 1-16 are pending. Claim 1 has been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “one side of the planar gate is located on the surface of the trench gate” renders the claim definite. Firstly, “the surface of the trench gate” lacks antecedent basis. Furthermore, as described by Applicant’s original disclosure, as shown in FIG. 5, a top surface the trench gate 510 and a top surface of the planar gate 520 appears to be flush and laterally adjacent. Therefore, it is unclear how can “one side of the planar gate” be considered to be “located on the surface of the trench gate”. In the event Applicant consider only the portion of 510 below the substrate top surface to be the “trench gate”, then the trench gate 510 would not have any “surface” that is connected to 520 since they appear to be contiguous. Furthermore, there is no “side” of the planar gate that is located on such trench gate because all sides of the planar gate are located outside the trench gate. No description were otherwise made that would indicate the presence of a physically distinguishing contact surface or interface between 510 and 520. Therefore, it is unclear what is referred to by “the surface of the trench gate” as claimed and how can “one side of the planar gate” be located on “the surface of the trench gate”. For examination purpose, “the surface of the trench gate” is at best understood to refer to the imaginary boundary between the trench gate and planar gate, and “one side of the planar gate” is understood to refer to a side region of the planar gate.  
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2015/0162328 A1 (Wang) in view of Hu et al. US 2014/0264433 A1 (Hu).

    PNG
    media_image1.png
    523
    1649
    media_image1.png
    Greyscale

In re claim 1, Wang teaches (e.g. FIG. 13) a mixed gate structure 212 and 216 for a DMOS power device (¶ 28). While Wang only specifically teaches the structure of a single unit, it would be obvious to one having ordinary skill in the art to repeat the unit structure to form a plurality of DMOS cells for a power device that can handle high power levels, such as cellular layout with neighboring cells as taught by Hu (¶ 57, see FIGs. 10 and 14C & D). As such, it would have been obvious to repeat the unit structure taught by Wang in FIG. 13 as shown in the modified drawing above. The modified drawing as annotated above shows repeating unit structures of FIG. 13 (cross-sectional view) and FIG. 6 (plan view).
Thus, Wang discloses (e.g. FIGs. 1-13 with FIG. 6 & FIG. 13 as modified according to above to show repeated structure) a chip having a Γ-shape mixed gate structure 112+116 or 212+216 (see FIG. 6, Γ-shape is formed between trench gate conductor 112 and the portion 120 of planar gate conductor 116 that is contiguous with and connected to 112, ¶ 16,27), comprising a wafer substrate 102 or 202 and a plurality of mixed gate units arranged sequentially (see modified drawing above) which are formed on a front surface of the wafer substrate 102/202, wherein each of the mixed gate units comprises a gate region (see annotated drawing above) and two active regions (see annotated drawing above) located at two sides of the gate region, 
wherein the gate region (see annotated drawing above) comprises: 
a trench gate 112,212 disposed in a trench which is formed by etching downward at a designated position of the gate region (see FIG. 1); 
a planar gate 116,216 located on a surface of the gate region, wherein “one side” (as best understood) of the planar gate 116,216 (e.g. a side region of the portion 120 of the planar gate 116 that is above 112) is located on “the surface of the trench gate” 112,212 (as best understood, “the surface” corresponding to the boundary between the trench portion 112 and the planar portion 120) and physically and directly connected with the trench gate 112,212 (¶ 29; the trench gate conductor 112 is contiguous with and connected to portion 120 of planar gate conductor 116, ¶ 16,27); 
a gate oxidation layer 206,210 (106, 110 are both oxide material, ¶ 9,11, see FIGs. 5-6) which separates the trench gate 212 and the planar gate 216 from the wafer substrate 202; and 
a passivation layer 246 which covers an external surface of the planar gate 216; and 
wherein the active regions (see annotated drawing above) comprise two different active regions which are a trench gate active region and a planar gate active region, the trench gate active region is located close to the trench gate 212 (close to a left side of trench gate 212) and the planar gate active region is located close to the planar gate 216 (close to a right side of a planar gate 216), the trench gate active region and the planar gate active region are located at two sides of the gate region respectively (see annotated drawing above where “trench gate active region” and “planar gate active region” formed at either sides of the “gate region”), the trench gate active region and the planar gate active region are arranged alternatively (see drawing above), and the trench gate active region is located between two adjacent trench gate (see drawing above where “trench gate active region” is between adjacent gates G1 and G2), and wherein each of the trench gate active region and the planar gate active region comprises a P well region 224 (¶ 18), a P+ doped region 240 (¶ 20-21) and an N+ doped diffusion region 228,230, which are distributed from bottom to top.
Wang discloses a hybrid gate DMOS, but does not explicitly disclose an IGBT chip. Furthermore, Wang does not explicitly teach the active regions comprises an N well region below the P well 224. 
However, Hu discloses a dual gate IGBT (e.g. FIG. 3A-3B) with a collector electrode 120 connected to p-type region 105 under n-type drift 110 and further comprises more heavily doped N region 145 between the p-body 140 and n-drift 110 (¶ 42). Hu discloses an IGBT can achieve higher current density than MOSFET (¶ 7). Hu further discloses providing a more heavily doped N layer on top of the drift region can further enhance carrier injection (¶ 7, 10, 41). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s hybrid gate structure in an IGBT instead of a MOSFET to increase current density as taught by Hu; the IGBT can be formed by providing a p-type region under Wang’s n-type drift 202 to provide a collector terminal as taught by Hu. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a more heavily doped N-type region (i.e. N-well) between Wang’s P-well 224 and n-drift 202 to enhance carrier injection as taught by Hu. 

In re claim 2, Wang discloses (e.g. FIGs. 1-13) the planar gate 116,216 and the trench gate 112,212 are both made of polycrystalline silicon (¶ 12, 14), and the polycrystalline silicon of the planar gate 116,216 is connected with the polycrystalline silicon of the trench gate 112,212 and formed a Γ-shape mixed gate structure (see FIG. 6, Γ-shape formed between gate conductor 112 and portion 120 of gate conductor 116 connected to 112; ¶ 16,27,29).

In re claim 9, the combination of Wang and Hu discloses (see FIG. 13 above) two of the mixed gate units form a cell, wherein the two of the mixed gate units are arranged to be in mirror symmetry (see annotated drawing above).

In re claim 10, the combination of Wang and Hu discloses the claimed invention including a hybrid gate structure including two mixed gate unit forming a cell (see FIG. 13 above). Wang does not explicitly disclose the cell layout of power transistor has a hexagon cell structure, and multiple cells are distributed in a shape of a honeycomb on the wafer substrate. Hu discloses an IGBT device can have different types of layout including hexagonal cell structure (see FIGs. 10A-10C & 14D) wherein the cells form a honey comb shaped network (¶ 57-58). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s transistor structure as a hexagonal cell structure and arrange in a shape of a honeycomb on the wafer substrate as taught by Hu to optimize cell density for increased current carrying capacity of the power device. 

In re claim 12, the combination of Wang and Hu discloses the claimed invention including a hybrid gate structure including two mixed gate unit forming a cell (see FIG. 13 above). Wang does not explicitly disclose the cell layout of power transistor has a strip cell structure, and multiple cells are distributed side by side on the wafer substrate. Hu discloses an IGBT device can have different types of layout including strip cell structure (see FIGs. 14A-14C) wherein the cells are distributed side by side on the wafer substrate. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s transistor structure as a hexagonal cell structure and arrange in a shape of a honeycomb on the wafer substrate as taught by Hu to optimize cell density for increased current carrying capacity of the power device. 

In re claims 13, 14 and 16, Hu discloses (e.g. FIGs. 3A-3B) the IGBT chip further comprises a back structure 105 formed on a back surface of the wafer substrate, wherein the back structure 105 is a non-punch-through type (i.e. non-punch-through since n+ buffer region is not present between n- drift 110 and p-type collector region 105). Furthermore, an IGBT would have to be one of the claimed a punch-through type, a non-punch-through type or a soft punch-through type. 


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Hu as applied to claims 1 and 2 above, and further in view of Kocon et al. US 8,748,976 B1 (Kocon).
In re claims 3 and 4, Wang discloses (e.g. see FIG. 13 above) the P well region 224 is located at an area at a lower position of the active region to which the P well region 224 belongs (the location of P well 224 is “lower” than 228,230 for example); 
the N well region (heavily doped N region between 224 and 202 as taught by Hu) is located below the corresponding P well region 224 and is in contact with the P well region 224; 
N+ doped diffusion sub-region 228,230 is a portion reserved below the planar gate 216 which is located above the corresponding P well region 224 and is in contact with the P well region (P-well can include 224,236 and 238), and the bottom of the N+ doped diffusion sub-region 228,230 is higher than a surface (e.g. bottom surface) of the corresponding P well region 224,236,238; and 
a side portion of the P+ doped region 240 is connected with the corresponding N+ doped diffusion sub-region 228,230 by diffusion, 
wherein a side portion of each of the N well region (heavily doped N region between 224 and 202 as taught by Hu), the P well region 224,236,238 and the N+ doped diffusion sub-region 228,230 in the trench gate active region ends at the gate oxidation layer 210 on a sidewall of the trench gate 212.
Wang does not explicitly disclose etching through the source diffusion region to expose a recessed surface of the P-well 224,236,238 such that the bottom of the N+ doped sub-region 228,230 is higher than the recessed surface of the corresponding P well region that is exposed after this etching; and the P+ doped region 240 is located under the recessed surface of the corresponding P well region that is exposed after this etching.
However, Kocon discloses (e.g. FIG. 5H) a power transistor comprising a body region 524, a source diffusion region 530, and a contact electrode 558, wherein the upper surface is recessed below the source region 530 to reach the body region 524 to form a recessed contact and a P+ body contact region 532 is formed below the recessed contact region (Column 11, lines 44-47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang contact 250 as a recessed contact by etching into the body region as taught by Kocon to expose more contact surface of the source and body contact regions and thus reducing contact resistance as is well-known in the art. 

In re claims 5 and 6, Wang discloses (e.g. FIG. 13) the mixed gate unit further comprises a metal layer 250 which covers the passivation layer 246, the P+ doped region 240 in the trench gate active region and the P+ doped region 240 in the planar gate active region (see FIG. 13 above).

In re claims 7 and 8, Wang discloses (e.g. FIG. 13) the N+ doped diffusion sub-region 228,230 is connected with the metal layer 250.


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Hu as applied to claims 1 and 9 above, and further in view of Hayashi et al. WO 2014/178262 A1 (Hayashi).
In re claim 11, the combination of Wang and Hu discloses the claimed invention including a hybrid gate structure including two mixed gate unit forming a cell (see FIG. 13 above). Wang does not explicitly disclose the cell layout of power transistor has a square cell structure, and multiple cells are distributed in a shape of a matrix on the wafer substrate.
Hayashi discloses a power device can be formed with various layout shapes including side by side strip cell structure (FIG. 26), honeycomb shaped hexagon cell structure (FIG. 28) or square cell structure distributed in a shape of a matrix on the wafer substrate (FIG. 27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s transistor structure as a square cell structure and arrange in a shape of a matrix on the wafer substrate as taught by Hayashi to optimize cell density for increased current carrying capacity of the power device.

In re claim 15, Hu discloses (e.g. FIGs. 3A-3B) the IGBT chip further comprises a back structure 105 formed on a back surface of the wafer substrate, wherein the back structure 105 is a non-punch-through type (i.e. non-punch-through since n+ buffer region is not present between n- drift 110 and p-type collector region 105). Furthermore, an IGBT would have to be one of the claimed a punch-through type, a non-punch-through type or a soft punch-through type. 

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. 
Applicant’s remark references features disclosed in FIGs. 4 and 5 pertaining to ”the planar gate is only connected to the trench gate in the same gate region of the same mixed gate unit, whereas, the planar gates in two or more different mixed gate units are not connected with each other, and the trench gates in two or more different mixed gate units are not connected with each other, and the planar gate in one mixed gate unit is not connected with the trench gate in another mixed gate unit” (Remark, pages 7-8). Examiner note these features are not recited in the rejected claims. Claim 1 broadly recites “the gate region comprises … a trench gate [and] a planar gate”. However, claim 1 does not require the physical isolation of the trench gate and planar gate for “each gate region” as argued. Furthermore, claim 1 does not positively exclude the electrical connection of trench gates and planar gates of different gate regions.  In response to applicant's argument that the references fail to show certain features of disclosed applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Wang, Applicant argues “the planar gate conductor 116 and the trench gate conductor 112 are connected with each other by wiring 120” and fails to teach one side of the planar gate conductor 116 is located on the surface of the trench gate conductor 112 (Remark, page 9). This is not persuasive. Wang teaches, as shown in the plan view of FIG. 6, the planar gate conductor 116 comprises two portions 118 and 120. Wang further teaches the trench gate conductor 112 is contiguous with and connected to the portion 120 of the planar gate conductor 116 (¶ 16,27). Thus, the entirety of planar gate conductive material 116 correspond to the claimed “planar gate” which comprises a portion 120 that is physically and directly connected to the trench gate 112. Thus, “one side of the planar gate” as claimed (as best understood) corresponds to a side portion of the portion 120 of the planar gate 116=118+120. Furthermore, “the surface of the trench gate” (as best understood) corresponds to the boundary between the trench portion 112 and the planar portion 120. As such, the “one side of the planar gate” (a side region of 120) is located on “the surface” of the trench gate 112. The location being at the overlapping region of 112 and 120 as shown in FIG. 6, see highlighted region in annotated drawing below. 

    PNG
    media_image2.png
    742
    765
    media_image2.png
    Greyscale


Furthermore, Applicant argues Wang teaches trench gate 112 and planar gate 116 of different device are connected, which is allegedly different from the application (Remark, page 9). This is not persuasive because claim 1 does not require electrical or physical isolation of the trench gate and planar gate among the different gate units as explained above. In response to applicant's argument that the references fail to show certain features of disclosed applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

For reasons explained above, Applicant’s arguments are not persuasive and claimed invention is taught by prior art as applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahimo et al. US 2021/0257460 A1 teaches (FIGs. 7-15) DMOS with various arrangement of trench gate and planar gate
Yoshikawa US 6,380,586 B1 teaches (e.g. FIG. 9) DMOS with both trench gate 10 and planar gate 13

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815